               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                            1:18 CV 271

NIKESIA SHARLEY PANNELL and                     )
CHOYA HASSIBA JOHNSON,                          )
                                                )
                   Plaintiffs,                  )                ORDER
      v.                                        )
                                                )
MATTHEW TAYLOR SCRUGGS,                         )
SOUTHERN CONCRETE SPECIALTIES,                  )
INC., and JEFFREY MICHAEL GOWDER,               )
                                                )
                 Defendants.                    )
______________________________________          )

      This matter is before the Court on Plaintiffs’ Response to the Court’s

Order Granting Defendants’ Second Motion to Compel (“Response”) (Doc. 44).

I.    Background

      By Order entered on November 8, 2019, the Court granted Defendants’

Second Motion to Compel (Doc. 43).

      Plaintiffs were given leave to file a response to that Order so that they

could provide any additional information they deemed relevant as to why

Defendants should not receive an award of expenses.

II.   Expenses

      Rule 37 of the Federal Rules of Civil Procedure reads in part as follows:

                 If the motion is granted--or if the disclosure or
                 requested discovery is provided after the motion
                 was filed--the court must, after giving an
                 opportunity to be heard, require the party or
                 deponent whose conduct necessitated the motion,
                the party or attorney advising that conduct, or both
                to pay the movant's reasonable expenses incurred
                in making the motion, including attorney's fees.
                But the court must not order this payment if:

                (i)     the movant filed the motion before
                        attempting in good faith to obtain the
                        disclosure or discovery without court action;

                (ii)    the     opposing  party's nondisclosure,
                        response, or objection was substantially
                        justified; or

                (iii)   other circumstances make an award of
                        expenses unjust.

                Fed. R. Civ. P. 37(a)(5)(A).

      In their Response, Plaintiffs argue that their “nondisclosures, responses,

and objections were substantially justified, because there was a genuine

dispute as to the proper resolution of a discovery dispute that was reasonably

based in law and fact … . Specifically, the parties had a dispute as to whether

Plaintiffs’ medical records are within Plaintiffs ‘possession, custody, or control’

for purposes of F.R.C.P. 34.” (Doc 44) at 3.

      Plaintiffs also argue that, though the Court ultimately found the records

at issue were in Plaintiffs’ possession, custody, or control, “Plaintiffs’

contention was nonetheless a responsible difference of opinion based in law

and facts” and that they “were advocating for a perceived procedural

uncertainty based on Fourth Circuit case law relating to whether an

authorization for release of protected health information is sufficiently

responsive to a Rule 34 request for production.” Id. at 3 – 4.


                                         2
      Further, Plaintiffs say they have “engaged in multiple, good faith

discussions with opposing counsel regarding open discovery matters and to

facilitate discovery supplementation, provided or offered to provide HIPAA

medical authorizations, and did not object to any third party subpoenas for

medical records from Defendants.” Id. at 5. To demonstrate, Plaintiffs attach

to their Response Exhibits A – P, which consist of communications between

counsel as well as cover letters and medical authorizations sent to various of

Plaintiff’s’ healthcare providers.

      These arguments are without merit.

      While the question of whether Plaintiffs’ medical records were within

Plaintiffs’ possession, custody, or control may not have been answered

definitively in this case until the Court granted Defendants’ Second Motion to

Compel, Plaintiffs did not fully research the strength of their position on that

issue before using it as a basis for refusing to acquire and produce to

Defendants all of Plaintiffs’ requested medical records or for resisting

Defendants’ motion. In their opposition to the Second Motion to Compel,

Plaintiffs argued that they were “under no duty to produce discovery material

of which they are not in possession, control, or custody,” but did not provide

authorities finding an individual’s medical records were not within his

possession, custody, or control. (Doc. 27) at 13. Later, in their supplemental

briefing, Plaintiffs stated that “Defendants’ request for pharmaceutical records

in Request for Production No. 9 and prior medical records Request for

Production No. 3 are relevant and within Plaintiffs’ control per Rule 26(b)” and

noted that “courts have held that a party has control over his medical records

                                       3
because, by either granting or denying consent, he may determine who shall

have access to them.” (Doc. 39) at 3, n.1.

      In addition, as the Court explained in its prior Order, the cases from this

district cited by Plaintiffs do not support the view Plaintiffs attempt to advance

or otherwise aid their objection to the Second Motion to Compel. (Doc. 43) at 5.

      Next, more practically, even assuming that Plaintiffs were operating

under a reasonable belief that providing medical authorizations alone would

fulfill their production responsibilities under Rule 34, the record does not

indicate that Plaintiffs acted in conformity with that position. That is, there is

no evidence that Plaintiffs have ever produced medical authorizations to

Defendants. The exhibits to Plaintiffs’ Response include a communication from

Plaintiffs’ counsel to defense counsel – apparently sent after the conclusion of

the hearing on September 23, 2019 – requesting that defense counsel “send me

a list of prior records which you say you do not have” and asking “[i]f my office

emails you requests, will you withdraw your motion?” Ex. M (Doc. 44-13).1

      To make matters worse, Plaintiffs asked for an award of sanctions and

costs against Defendants, accusing Defendants of having “acted vexatiously,

wantonly, and for oppressive reasons.” (Doc. 27) at 15.



1The Court noted previously that Plaintiffs’ efforts to obtain the records themselves
have also been lacking. Plaintiff’s Response illustrates this problem in greater detail.
Even as of November 15, 2019 when the Response was filed, Plaintiffs were “in the
process of obtaining all previous medical records and providing those to Defendants.”
(Doc. 44) at 5, n.2. In addition, though Defendants’ discovery requests were served in
October of 2018, the cover letters and medical authorizations sent by Plaintiffs to
their providers, copies of which are attached as exhibits to the Response, are dated
between December 2018 and September 2019.
                                           4
      An award of expenses under Rule 37 is warranted in these

circumstances. As the handling of these discovery issues appears to have been

a choice of litigation strategy by counsel, the expenses will be assessed against

Plaintiffs’ counsel and not Plaintiffs themselves. The undersigned does not

find, however, that expenses associated with Defendants’ supplemental

briefing should be included in this award.

      A final matter must be addressed. In its Order allowing the Second

Motion to Compel, the Court noted that the authorizations Plaintiffs’ counsel

had filed with Plaintiffs’ opposition to the Second Motion to Compel improperly

listed Plaintiffs’ social security numbers. Similar problems were noted in

Defendants’ filings and so counsel for all parties were directed to review the

filings on the docket for conformity with this district’s Administrative

Procedures      Governing   Filing     and   Service   by   Electronic    Means

(“Administrative Procedures”) and to submit redacted versions for substitution

by the clerk.

      Plaintiffs’ counsel has once again made filings in violation of the

Administrative Procedures as numerous pages of the exhibits attached to the

Response include Plaintiffs’ social security numbers. These documents will be

placed under seal and Plaintiffs’ counsel is advised that future filings should

be inspected closely in this regard.

      IT IS THEREFORE ORDERED THAT:

      1. Pursuant to Rule 37, Defendants are AWARDED their reasonable

         expenses incurred in making their Second Motion to Compel,


                                        5
   including attorney's fees. This amount, however, does not include

   expenses associated with Defendants’ supplemental briefing.

2. The parties are DIRECTED to confer and attempt to reach an

   agreement as to the amount of expenses that should be awarded.

3. On or before December 16, 2019:

      a. The parties shall file a stipulation advising that they have

         conferred and reached an agreement as to a proposed amount

         of the award, or

      b. In the alternative, if the parties are unable to reach such an

         agreement, Defendants shall submit appropriate materials

         from which the Court can determine an appropriate award.

         Plaintiffs shall have an additional seven (7) days from the date

         of Defendants’ filing to respond.

4. The Clerk is respectfully DIRECTED to place all exhibits to Plaintiffs’

   Response to the Court’s Order Granting Defendants’ Second Motion

   to Compel (Doc. 44) under seal.


                        Signed: December 6, 2019




                                   6
